

 
 
CONVERTIBLE SECURED REVOLVING CREDIT LINE AGREEMENT


      THIS CONVERTIBLE SECURED REVOLVING CREDIT LINE AGREEMENT (“Agreement”) is
made, entered into and effective as of the 10th day of May, 2010 (“Effective
Date”) by and among Sun Home Services, Inc, a Michigan Corporation,
(“Borrower”), Sun Communities Inc., a Maryland Corporation, (“Guarantor”) and
21st Mortgage Corporation, a Delaware Corporation, (“Lender”).


I.  Definitions


In addition to other words or terms defined herein, the following words and
terms shall have the following meanings:


1.1           “Aggregate Loan Balance” shall mean the aggregate outstanding
principal amount of all Disbursements made under this Agreement, secured by the
Collateral.


1.2           “Assignment of Rents” shall mean a collateral assignment of rents
and leases covering the Secured Rental Units.


1.3           “Collateral” shall mean the Secured Rental Units, the titles to
each of the Secured Rental Units titled in Borrower’s name and free and clear of
any liens and encumbrances; and an Assignment of Rents and all proceeds of any
of the foregoing (including proceeds in the form of goods, accounts, chattel
paper, documents, instruments, deposit accounts and/or general intangibles).


1.4           “Conversion Date” shall mean May 1, 2015.


1.5           “Disbursement” shall mean a cash advance made by Lender under the
terms of this Agreement.


1.6           “Loan Documents” shall mean this Agreement, which includes a Power
of Attorney, a Promissory Note in the form attached as Exhibit A, the Assignment
of Rents and Leases attached as Exhibit B, the Collateral Pledge Agreement
attached as Exhibit C,  the documents and instruments evidencing Lender’s
security interests in the Collateral and all such other documents as the Lender
may reasonably require from time to time to effectuate the intent of this
Agreement, together with all renewals, extensions and modifications thereto.


1.7           “Maturity Date” shall mean May 1, 2020.


1.8           “NADA Base Value” shall mean the Base Structure Value of a Home in
Average Condition of similar year, make, model and equipment as listed in an
N.A.D.A. Guide published by the NADA Appraisal Guides Company for used
manufactured homes, provided that, for purposes of determining such valuation,
any optional equipment shall
 
 
1

--------------------------------------------------------------------------------

 

be excluded and there shall be no deduction from or reduction in such valuation
for any damage or casualty that has been repaired.


1.9           “Post-Conversion Rate” shall mean a fixed rate of 5.15% over the
5-year U.S. Treasury rate in effect on the Conversion date.


1.10         “Pre-Conversion Rate” shall mean a floating rate of Prime plus Two
Percent (2%) as in effect on the first business day of the month, with a minimum
rate of 5.5% and a maximum rate of 9%.


1.11         “Prime” shall mean the rate per annum equal to the prime rate
published in the Wall Street Journal (or other authoritative source agreed upon
by the Borrower and the Lender), adjusted the first day of each calendar month.


1.12         “Secured Rental Units” shall mean Borrower’s inventory held for
sale, lease or rent that is at any time pledged by Borrower to Lender as
security for the Aggregate Loan Balance wherever located, in Borrower now or
hereafter has rights, including but not limited to, installed or related
appliances or products therein; and all present and future attachments,
accessories and accessions thereto; and all spare parts, replacements,
substitutions and exchanges therefore.  Eligible inventory or rental units shall
be held in the name of Borrower as evident on a certificate of title and free of
any encumbrances.  Borrower will remit each title to Lender along with the
pledge form as each unit is pledged and becomes a Secured Rental Unit.
 
1.13         “Total Loan Commitment” shall mean $20,000,000.00.
 


1.14         “Unit Balance” shall mean the portion of the Aggregate Loan Balance
that is attributable to a specific Secured Rental Unit.  At any time, the sum of
the Unit Balances for all Secured Rental Units shall equal the Aggregate Loan
Balance.


II. Convertible Secured Revolving Credit Line


2.1           In General.    Subject to the terms of this Agreement, Lender
hereby establishes a convertible secured line of credit in favor of the Borrower
(the “Credit Line”) under which Lender will extend credit to the Borrower from
time to time until the Conversion Date, by way of Disbursements pursuant to the
terms of this Agreement. Each Disbursement shall be in such amount as the
Borrower may request, but the Aggregate Loan Balance shall not exceed the Total
Loan Commitment. Subject to the terms and conditions of this Agreement, the
Borrower may request Disbursements as provided for under this Agreement from the
date hereof until the Conversion Date.  The Borrower may borrow, prepay and
re-borrow amounts until the Conversion Date.


2.2           Security.    The Credit Line and all Disbursements and other
extensions of credit shall be secured by the Secured Rental Units, and an
Assignment of Rents and all proceeds of any of the foregoing (including proceeds
in the form of goods, accounts, chattel paper, documents, instruments, deposit
accounts and/or general intangibles).

 
2

--------------------------------------------------------------------------------

 



2.3           Lender’s Required Security.    At all times, the total value of
the Secured Rental Units pledged by Borrower under this Agreement as security
for repayment of the Aggregate Loan Balance must be equal to or greater than
200% of the Aggregate Loan Balance.  The value of the Secured Rental Units shall
be determined as set forth in Section 2.4 of this Agreement.  In the event
Borrower submits a request for Disbursement and the value of the Secured Rental
Units is less than 200% of the amount of the Disbursement request plus the
current Aggregate Loan Balance, then Borrower shall pledge additional Secured
Rental Units to Lender so that the Lender’s required minimum security position
of 200% is maintained.  The pledge by Borrower of Secured Rental Units shall be
evidenced by the Pledge Agreement attached as Exhibit C and as amended from time
to time when Borrower is required to pledge additional Secured Rental Units or
when Lender is required to release certain Secured Rental Units pursuant to the
terms of this Agreement. Lender will provide a copy of Exhibit C to Borrower
upon request.
 
 
2.4           Valuation of Secured Rental Units.    The value of a Secured
Rental Unit shall be Borrower’s net book value, provided it does not exceed 125%
of NADA Base Value.  Any disagreement regarding the value of a Secured Rental
Unit shall be resolved by Lender, in its reasonable discretion.  Lender may
accept or reject any Secured Rental Unit proposed as Collateral by Borrower in
its sole and absolute discretion.


2.5            Requests for Disbursements.    For all Disbursement requests, the
Borrower shall give Lender at least seven (7) business day's notice of the
Borrower's Disbursement request in a form acceptable to Lender along with a list
of the Collateral to be pledged in the form of Exhibit C.  Unless otherwise
directed in writing by the Borrower, all Disbursements shall be wired directly
to Borrower’s account.


2.6           Interest; Repayment of Loans.    Prior to the Conversion Date,
Borrower agrees to pay interest monthly on the outstanding principal balance of
the Aggregate Loan Balance at the Pre-Conversion Rate.  The Borrower agrees to
make monthly payments to the Lender of all accrued interest on the Aggregate
Loan Balance on the first (1st) day of each month until the Conversion
Date.  Payments shall be made in United States money at the Lender's address or
at such other place as the Lender designates by written notice to the Borrower.
The Lender’s records evidencing the dates of Disbursement and the Aggregate Loan
Balance and the amounts of all repayments of principal and payments of interest
on the Aggregate Loan Balance shall constitute prima facie evidence of the
making and repayment of the Aggregate Loan Balance and of the payment of such
interest. However, the Lender's making of erroneous notations in its records
shall not affect the Borrower's obligation to repay the Aggregate Loan Balance
and accrued interest thereon, as provided in this Agreement.


2.7           Conversion of Loan to Term Loan.    Commencing on the Conversion
Date, Lender will cease making Disbursements under this Agreement and the
Aggregate Loan Balance will be converted to a ten (10) year amortizing term loan
to be fully repaid on or before the Maturity Date, along with interest on the
Aggregate Loan Balance at the Post-Conversion Rate, and shall be due and payable
as follows:

 
3

--------------------------------------------------------------------------------

 



(a)  Fifty-nine (59) consecutive monthly payments of principal and interest
shall be due and payable on the first (1st) day of each month commencing the
month next following the Conversion Date. Such monthly payment amount shall be
adjusted when required under Section 2.10.


(b) The entire unpaid Aggregate Loan Balance and all accrued, unpaid interest
and other charges shall be due and payable in full on the Maturity Date, or such
earlier date following acceleration by Lender pursuant to this Agreement or the
Loan Documents.  Borrower may prepay in whole or in part at any time.


Except as set out in Section 2.9 below, all Collateral securing the Aggregate
Loan Balance will be retained by Lender as security against the Aggregate Loan
Balance until the Aggregate Loan Balance is repaid in full by Borrower.


2.8           Late Fee.  If any payment under this Agreement is not made within
ten (10) days of the payment due date, the Borrower will pay to the Lender a
late charge in respect of that payment, in the amount of 7.5% of the overdue
payment.


2.9           Sale of Secured Rental Units; Required Release Payments.


(a) Upon the sale, transfer or assignment of a Secured Rental Unit or when a
tenant accumulates 15% equity, credit, discount/reduction or the like pursuant
to any lease, option to purchase agreement or similar agreement with respect to
a Secured Rental Unit (each a “Trigger Event”), Borrower will pay to Lender a
principal reduction payment equal to the current Unit Balance of the Secured
Rental Unit that is effected by the Trigger Event (“Release Payment”).  Upon the
payment of a Release Payment, Lender shall amend Exhibit C and shall do all
things necessary to release the Secured Rental Unit as Collateral.


(b)  Release Payments shall be due and payable immediately upon the occurrence
of a Trigger Event; provided, however, prior to the Conversion Date and so long
as no Event of Default has occurred and is continuing, Lender agrees to allow
Borrower to pay the Release Payment to Lender on the following Friday by 4:00pm
E.S.T.  Additionally, prior to the Conversion Date, the amount of any equity,
credit, discount/reduction or the like that a tenant may accumulate pursuant to
a Manufactured Home Option to Purchase Agreement (“Purchase Agreement”) shall
not constitute equity for purposes of this Section 2.9, so long as the
applicable Purchase Agreement states that the tenant has no equity in the
Secured Rental Unit until the option to purchase is exercised, provided,
however, if the option to purchase is exercised by a tenant and the tenant
purchases the Secured Rental Unit from Borrower, Borrower must pay the Release
Payment to Lender.


2.10         Adjustment of Unit Balance; Re-amortization.  After the Conversion
Date, upon the occurrence of any principal payment by Borrower, other than a
Release Payment, the Unit Balance of all Secured Rental Units shall be reduced
pro rata in the amount of the principal payment and Exhibit C shall be amended
accordingly.  [For example, if the

 
4

--------------------------------------------------------------------------------

 

Aggregate Loan Balance is $1,000,000, and Borrower makes a principal payment of
$100,000, then each Unit Balance shall be reduced by 10%.]  After the Conversion
Date, and after application of any principal payment, including a Release
Payment, and adjustment of the Unit Balances as described in the previous
sentence, if applicable, the Aggregate Loan Balance shall be re-amortized over
the remaining term and the monthly payment amount will be adjusted accordingly.


2.11         Evidence of Indebtedness; Loan Documents.    The Credit Line is or
is to be evidenced and/or secured by the Loan Documents.  The Borrower's
obligations to pay, observe and perform all indebtedness, liabilities, covenants
and other obligations on the part of the Borrower to be paid, observed and
performed under this Agreement and the other Loan Documents are herein
collectively called the “Obligations”.




III. Conditions of Lending


3.1           First Loan or Other Extension of Credit.    The obligation of the
Lender to make the first Disbursement under this Agreement is subject to the
satisfaction of all of the following conditions on or before the date on which
the Lender shall grant such Disbursement:


(a)           the Lender shall have received fully executed originals of all of
the Loan Documents;


(b)           the Borrower shall consent to Lender filing a UCC Financing
Statement against Borrower securing the Collateral and shall provide Lender with
titles to each Secured Rental Unit, free and clear of any liens and
encumbrances.


(c)           evidence of insurance on the Collateral.


3.2           Certain Other Events.    The Borrower shall have paid to the
Lender all fees and other charges required to have been paid in accordance with
the terms of the Loan Documents.  All representations and warranties contained
in Article III shall be true. No event shall have occurred and be continuing
that (i) constitutes an Event of Default, or (ii) with the giving of notice or
passage of time, or both, would constitute an Event of Default. No material
adverse change shall have occurred in the financial condition of the Borrower or
any guarantor since the date of the most recent of the Borrower's and
Guarantor's financial statements submitted to the Lender. No material adverse
change shall have occurred in the physical condition of the Borrower's assets
since the date of this Agreement. All legal matters incidental to the closing
shall be satisfactory to legal counsel for the Lender.
 
3.3           Subsequent Disbursements or Extensions of Credit.    The
obligation of the Lender to make the second or any subsequent Disbursements or
other extension of credit is subject to (i) the prior satisfaction of all
conditions stated above in Sections 3.1 and 3.2 prior to the first Loan, (ii)
the delivery to the Lender of such additional Loan Documents

 
5

--------------------------------------------------------------------------------

 

as may have been reasonably requested by the Lender in respect to such
subsequent Disbursement or other extension of credit including, but not limited
to, such documentation as may be required under Section 2 of this Agreement
related to the Collateral.


IV. Representations and Warranties


To induce the Lender to make the Total Loan Commitment available to the
Borrower, the Borrower makes the following representations and warranties to the
Lender, which representations and warranties shall survive the execution of this
Agreement and continue so long as the Borrower is indebted to the Lender under
the Loan Documents, and until payment in full of the Loans:


4.1           Organization.    The Borrower is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization, and
has the lawful power to own its properties and to engage in the business it
conducts.


4.2           No Breach.    The execution and performance of the Loan Documents
will not immediately, or with the passage of time or the giving of notice, or
both: (a) violate any law or result in a default under any contract, agreement,
or instrument to which the Borrower is a party or by which the Borrower or its
property is bound; or (b) result in the creation or imposition of any security
interest in, or lien or encumbrance on, any of the assets of the Borrower,
except in favor of the Lender.


4.3           Authorization.    The Borrower has the power and authority to
incur and perform the Obligations, and the Borrower has taken all corporate,
partnership, or other action necessary to authorize the execution and delivery
of the Loan Documents and its incurring of the Obligations.


4.4           Validity.    This Agreement is, and the remainder of the Loan
Documents when delivered will be, legal, valid, binding, and enforceable in
accordance with their respective terms.


4.5           Financial Statements.    All financial statements heretofore given
by the Borrower to the Lender, including any schedules and notes pertaining
thereto, were prepared in accordance with generally accepted accounting
principles, consistently applied, (“GAAP”) and fully and fairly present the
financial condition of the Borrower at the dates thereof and the results of
operations for the periods covered thereby, and as of the date of this Agreement
there have been no material adverse changes in the financial condition or
business of the Borrower from the date of the most recent financial statements
given to the Lender.


4.6           Taxes.    Except as otherwise permitted by this Agreement, to the
best of Borrower’s knowledge, the Borrower has filed all tax returns it was
required by law to have filed prior to the date of this Agreement, has paid or
caused to be paid all taxes, assessments, and other governmental charges that
were due and payable prior to the date

 
6

--------------------------------------------------------------------------------

 

of this Agreement, and has made adequate provision for the payment of such
taxes, assessments, or other charges accruing but not yet payable, and the
Borrower has no knowledge of any deficiency or additional assessment in a
materially important amount in connection with any taxes, assessments, or
charges not provided for on its books.


4.7           Compliance with Law.    Except to the extent that the failure to
comply would not materially interfere with the conduct of the business of the
Borrower, the Borrower has complied with all applicable laws in respect of: (1)
restrictions, specifications, or other requirements pertaining to products that
the Borrower sells or to the services it performs; (2) the conduct of its
business; and (3) the use, maintenance, and operation of its properties.


4.8           Statements and Omissions.    No representation or warranty by the
Borrower contained in this Agreement or in any certificate or other document
furnished by the Borrower pursuant to this Agreement contains any untrue
statement of material fact or omits to state a material fact necessary to make
such representation or warranty not misleading in light of the circumstances
under which it was made.


4.9           No Pending Actions.    There is no pending or threatened
litigation affecting the Borrower or any Collateral that may have a material
adverse effect on the business of the Borrower or the Collateral.


4.10           Borrower is a Dealer of Manufactured Housing.    The manufactured
homes referred to as Secured Rental Units in this Loan Agreement and that serve
as security for this Loan Agreement are and shall continue to be held by
Borrower as inventory for sale or lease.  Borrower is a dealer of (and where
required by state law, is licensed as such) and is in the business of selling
and leasing manufactured homes of the kind described herein.


V. Affirmative Covenants


For so long as the Total Loan Commitment or any of the Obligations remains
outstanding, the Borrower will, unless otherwise permitted by the Lender in
writing:


5.1           Payments.    Punctually pay when due all sums which may be due
under the Loan Documents.


5.2           Accounting Records.    Maintain accurate and proper accounting
records and books in accordance with GAAP, and provide the Lender with access to
such books and accounting records at the Lender's request during the Lender's
normal business hours.


5.3           Financial Reporting.    The Borrower will provide the Lender with
unaudited quarterly financial statements within 90 days of the end of each
calendar quarter ending prior to all of Borrower’s obligations to Lender under
this Agreement and the Note being paid in full.

 
7

--------------------------------------------------------------------------------

 

5.4           Existence.    If the Borrower is a Legal Entity, preserve and
maintain the Borrower's legal existence and timely file all necessary and
appropriate documents and exhibits and pay all appropriate fees and charges in
connection therewith.


5.5           Observance of Laws.    Conduct the Borrower's business activities
in an orderly, efficient and regular manner and comply with all requirements of
all applicable state, federal and local laws, rules and regulations, unless the
failure to so comply will not have a material adverse effect on Borrower’s
business.


5.6           Insurance.    Maintain and keep in force insurance of the types
and in such amounts as are reasonably satisfactory to the Lender, and in no
event less than amounts customarily carried in lines of business similar to the
Borrower's, including but not limited to, property and casualty, commercial
general liability and workers' compensation insurance, and provide the Lender
with a schedule or schedules or certificates of insurance from time to time
setting forth all insurance then in effect along with copies of all such
policies. If real or personal properties are given to secure the Obligations or
any guaranty given in support of the Obligations, such properties shall be
covered by property and casualty insurance reasonably acceptable to the Lender,
and such policies shall contain a mortgagee's clause and/or lender's loss
payable endorsements and shall require 30 days' prior written notice to the
Lender of any cancellation or material change in coverage.


5.7           Facilities.    Keep the Collateral in a good state of repair and
condition, make all necessary repairs, renewals and replacements thereto from
time to time so that such Collateral shall be fully and efficiently preserved
and maintained, keep such Collateral free and clear of all liens, charges or
encumbrances except those consented to by the Lender in writing and permit the
Lender's authorized representatives to make reasonable inspections of the
Collateral upon prior notice to Borrower during normal business hours.


5.8           Taxes and Other Liabilities.    Pay and discharge when due all of
the Borrower's indebtedness, obligations, assessments and taxes, except such as
the Borrower may in good faith contest or as to which a bona fide dispute may
exist, provided that the Borrower has provided evidence satisfactory to the
Lender regarding the Borrower's ability to pay the disputed items in the event
they are determined to be justly due.


5.9           Notice to the Lender.    Promptly give notice to the Lender of (a)
the occurrence of any Event of Default, (b) any change in the name or
organizational structure of the Borrower, (c) any uninsured loss through fire,
theft, liability or property damage exceeding $100,000.00, (d) any pending or
threatened litigation affecting the Borrower or any Collateral involving an
amount exceeding $100,000.00, (e) any event which could have a material adverse
effect on the ability of the  Borrower to continue its business operations in
the ordinary course, (f) any change in the Borrower's principal place of
business, and (g) any change in the location of any Collateral.

 
8

--------------------------------------------------------------------------------

 

5.10         Hazardous Materials.    Abide at all times by all applicable
hazardous material laws, rules and regulations and immediately notify the Lender
of any claim affecting any property owned, leased or occupied by the Borrower.


VI. Negative Covenants


For so long as the Total Loan Commitment or any of the Obligations remains
outstanding, the Borrower will not, without the prior written consent of the
Lender:


6.1           Merger, Consolidation, Sale of Stock or Assets.    Merge into or
consolidate with any Legal Entity unless it is the surviving entity or the
surviving entity assumes Borrower’s obligations hereunder, so long as the new
entity meets Lender’s underwriting criteria; or sell, assign, transfer, or
otherwise dispose of all or substantially all of the major assets of the
Borrower, except in the ordinary course of its business.


6.2           Conflicting Agreements.    The Borrower will not enter into any
agreement, any term or condition of which would, if complied with by Borrower,
result in an Event of Default.


6.3           Pledge Security for any Obligation.    Borrower will not permit
any asset pledged to Lender as Collateral to be pledged to any other lender or
encumbered in any way, except for encumbrances arising pursuant to leases and
related agreements commonly associated with the rental of the unit.


VII. The Lender's Rights on Default


7.1           Events of Default.    Each of the following events is an “Event of
Default” under this Agreement:


(a)           The Borrower's failure to pay when due, or within 10 days
thereafter, any sum payable to the Lender under the Loan Documents or under any
other agreement or note between the Lender and the Borrower, whether now
existing or hereafter executed;


(b)           The Borrower's failure to perform or observe any other obligation
of the Borrower to the Lender under any Loan Document, which is not cured within
15 days following written notice from Lender or a default (after the expiration
of any applicable notice or cure periods) by Borrower under any other agreement
with Lender;


(c)           The material breach of any covenant herein unless expressly
waived, in writing, by the Lender, which breach is not cured within 30 business
days following written notice from Lender;


(d)           The dissolution or insolvency of the Borrower;


(e)           The commencement of any proceeding or the taking of any act by or
against the Borrower for any relief under Bankruptcy that is not discharged
within 60 days,

 
9

--------------------------------------------------------------------------------

 

insolvency or similar laws for the protection of debtors, or for the appointment
of a receiver of the business or assets of the Borrower or the Borrower's
inability (or admission of inability) to pay its debts as they become due;


(f)            Any governmental authority having jurisdiction over the Borrower
revokes any authorization or permit materially affecting the Borrower's ability
to do business;


(g)           The Borrower defaults in the payment of any material debt of at
least $100,000 owed by the Borrower to any person or entity other than the
Lender, if such default permits the acceleration of such debt;


(h)           Any representation, warranty, or other information made or
furnished by the Borrower in respect of the Credit Line is or shall be untrue or
materially misleading;


(i)            Any Guarantor of this Agreement seeks, claims or otherwise
attempts to limit, modify or revoke such Guarantor’s guaranty of Borrower’s
obligations under this Agreement or any other loan with Lender;


(j)            any legal proceeding is instituted to enforce any lien against
the Collateral including, but not limited to, construction or mechanics liens,
levies, foreclosures, attachment, execution or distress and Borrower fails to
have such process discharged or bonded within a period of 90 days from any
attachment or similar writ levied upon any property of Borrower.


(k)           A final judgment (which alone or with other outstanding final
judgments) is rendered against the Borrower in an aggregate amount of $100,000
or more, and each such judgment is not discharged or stayed pending appeal
within 30 days after entry of such judgment or is not discharged within 30 days
after the expiration of any such stay; or


(l)            Any third party obtains a court order enjoining or prohibiting
the Borrower or the Lender from performing any of its respective obligations
under the Loan Documents and such order is not discharged within 60 days after
its issuance.


7.2           The Lender's Rights.    If an Event of Default shall occur and be
continuing the Lender shall have, in addition to any and all other rights
and  remedies, legal or equitable, available to the Lender under any and all of
the Loan Documents or at law, the following additional rights and remedies:


(a)           The absolute right to deny to the Borrower any further
Disbursement or extension of credit (the Lender's obligation to extend any
further credit to the Borrower shall immediately terminate);


(b)           The right, at the option of the Lender, to declare, without
notice, the entire principal amount and accrued interest of the Aggregate Loan
Balance or extension of

 
10

--------------------------------------------------------------------------------

 

credit outstanding under this Agreement, plus any fees and charges reasonably
incurred by the Lender under any of the Loan Documents, immediately due and
payable;


(c)           The right, at the option of the Lender, to charge interest on any
principal amount outstanding under this Agreement at the rate of the lesser of
12% per year or the highest lawful contract rate of interest permitted under
applicable law;


(d)           The right to the ex parte appointment without bond of a receiver,
without regard to the value of any Collateral or solvency of any party liable
for payment, observance or performance of the Obligations and regardless of
whether the Lender has any adequate remedy at law; and


(e)           Subject to all rights of tenants pursuant to any lease agreements
and applicable laws, at any time upon the occurrence and during the continuation
of any Event of Default, Lender shall also have the right to take immediate and
exclusive possession of all Collateral or any part thereof, wherever it may be
found, and also may enter any of the premises of Borrower with or without
process of law, without force, wherever the said Collateral may be or supposed
to be and take possession of, and remove, sell or dispose of, said Collateral,
or any part thereof, at public auction or private sale. Lender reserves the
right to bid and become the purchaser at any such sale. Borrower hereby
specifically waives any right to judicial proceeding prior to Lender’s exercise
of this right of “self-help” repossession.


VIII. Miscellaneous


8.1           Further Assurance.    From time to time within 5 business days
after the Lender's demand, the Borrower will execute and deliver such additional
documents and provide such additional information as may be reasonably requested
by the Lender to carry out the intent of this Agreement.


8.2           Enforcement and Waiver by the Lender.    The Lender shall have the
right at all times to enforce the provisions of the Loan Documents, as they may
be amended from time to time, in strict accordance with their terms,
notwithstanding any conduct or custom on the part of the Lender in refraining
from so doing at any time or times. The failure of the Lender at any time or
times to enforce its rights under such provisions,  strictly in accordance with
the same, shall not be construed as having created a custom in any way or manner
contrary to specific provisions of the Loan Documents or as having in any way or
manner modified or waived the same. All rights and remedies of the Lender are
cumulative and concurrent and the exercise of one right or remedy shall not be
deemed a waiver or release of any other right or remedy.


8.3           Expenses of the Lender.    The Borrower will, on demand, reimburse
to the Lender all reasonable expenses, including reasonable attorneys' fees
(including allocated costs of the Lender's in-house counsel), incurred by the
Lender in connection with the administration, amendment, modification, workout,
or enforcement of the Loan Documents and the collection or attempted collection
of the indebtedness evidenced by

 
11

--------------------------------------------------------------------------------

 

the Loan Documents, whether or not legal proceedings are commenced.  Any costs
incurred by Lender in the collection of any indebtedness under this Agreement
and the enforcement of any obligations of Borrower to Lender, including the
costs of repossession, reasonable attorney’s fees and other legal expenses, and
reasonable costs of maintenance, possession and sale of the Collateral shall
constitute a portion of Borrower’s obligation under this Agreement and the Note,
shall bear interest from the date paid by Lender at the default rate of the
lesser of 12% per annum or the highest lawful contract rate of interest
permitted under applicable law and shall be secured by the Collateral.


8.4           Application of Funds.    Any funds received by the Lender from any
source with respect to this Agreement shall be applied as follows: (i) first, to
the payment of the reasonable and necessary expenses incurred by Lender in
connection with the collection of amounts due hereunder; (ii) second, to the
payment of interest accrued and unpaid on the Aggregate Loan Balance; and (iii)
third, to the payment of the outstanding principal balance.


8.5           Commercial Purpose.    This Agreement, the Loan Documents and the
Obligations have been executed and/or incurred for commercial and not consumer
purposes and all advances, loans and/or other financial accommodations to
Borrower shall be used exclusively in the Borrower’s business and for no other
purpose.


8.6           Amendments.    No alteration or amendment to this Agreement shall
be effective unless in writing and signed by both parties.


8.7           Choice of Law and Severability.    This Agreement shall be
governed by the laws of the State of Michigan.  If any provision of this
Agreement or its application is deemed invalid or unenforceable, the remainder
of this Agreement will not be affected and will remain binding and enforceable.


8.8           Assignment and Participation.  Neither Borrower nor any Guarantor
shall be entitled to assign any of their rights, remedies or obligations
described in this Agreement and/or the Loan Documents without prior written
consent from the Lender, which consent may be withheld in Lender’s sole and
absolute discretion.  Lender shall be entitled to grant participation in or
assign some or all of its rights and remedies described in this Agreement and/or
the Loan Documents upon prior written notice to Borrower and any
Guarantor.  Subject to the foregoing restrictions, this Agreement shall be
binding upon and shall inure to the benefit of the parties and their successors
and assigns.


8.9           Waiver of Jury Trial.    BORROWER, GUARANTOR, AND LENDER HEREBY
KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT, THE NOTE OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALINGS, STATEMENTS (WRITTEN OR ORAL) OR ACTIONS OF ANY
PARTY ARISING OUT OF OR RELATED IN ANY

 
12

--------------------------------------------------------------------------------

 

MANNER WITH THE LOAN OR THE COLLATERAL (INCLUDING, WITHOUT LIMITATION, ANY
ACTION TO RESCIND OR CANCEL THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY
CLAIMS OR DEFENSES ASSERTING THAT ANY SUCH DOCUMENT WAS FRAUDULENTLY INDUCED OR
IS OTHERWISE VOID OR VOIDABLE).  THIS WAIVER IS A MATERIAL INDUCEMENT FOR LENDER
TO ENTER INTO AND ACCEPT THIS AGREEMENT.


8.10         Caption Headings.    Caption headings in this Agreement are for
convenience purposes only and are not to be used to interpret or define the
provisions of this Agreement.


8.11         Entirety.    This Agreement and the Note embody the entire
agreement between the parties and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof and thereof.




8.12         Notices.    Any notice, demand, request, consent, approval or other
communication, which any party hereto may be required or may desire to give
hereunder, shall be in writing (except where telephonic or electronic mail
instructions or notices are expressly authorized herein to be given) and shall
be deemed effective (a) if by hand delivery or facsimile transmission, on the
day and time on which it was delivered to such party at the address specified
below; (b) if by mail, on the third  business day (excluding Saturdays, Sundays
and on those days which commercial Lenders in Tennessee are authorized or
required by law to close) after the date upon which it is deposited, postage
prepaid, in the United States, registered or certified mail, return receipt
requested, addressed to such party at the address specified below; or (c) if by
Federal Express, UPS, or other reputable express mail service, on the next day
following the delivery to such express mail service, addressed to such party at
the address set forth below:




Borrower:               Sun Home Services, Inc.
27777 Franklin Road
Suite 200
Southfield, Michigan 48034
Attention: Karen Dearing
Phone: 248-208-2500
Facsimile: 248-208-2641
 
 


Lender:                   21st Mortgage Corporation
Attn: President
P.O. Box 477
Knoxville, Tennessee 37902
Phone: 865.292.2120
Facsimile:865.523.6805

 
13

--------------------------------------------------------------------------------

 



Guarantor:              Sun Communities, Inc.
27777 Franklin Road
Suite 200
Southfield, Michigan 48034
Attention: Karen Dearing
Phone: 248-208-2500
Facsimile: 248-208-2641


8.13         Power of Attorney.    Borrower hereby grants a Power of Attorney to
Lender (which may be exercised by any agents or employees of Lender) under which
Lender may sign any and all documents necessary in order to effectuate the
purposes of this Agreement and/or to perfect any of its rights and interest in
any of the Collateral pledged as security to this Agreement , including but not
limited to any title documents, assignments of rent , trust receipts, chattel
paper, financing statements and amendments thereto and may, in the execution
thereof, endorse checks, money orders, cashiers checks or other forms of payment
on behalf of Borrower, as attorney in fact for Borrower.


IN WITNESS WHEREOF, the corporate parties hereto have caused their corporate
names to be hereunto signed by the proper officers thereunto duly authorized,
and the undersigned individual has signed his/her name all as of the 10th day of
May, 2010.




Sun Home Services, Inc., a Michigan corporation;


By:           /s/ Karen J Dearing                                         
Print:        Karen J. Dearing                                             
Its:           EVP, Secretary, Treasurer, CFO                    




21st Mortgage Corporation, a Delaware corporation;


By:           /s/ Tim Williams                                               
Print:       Tim Williams                                                     
Its:           President                                                           




Sun Communities, Inc., a Maryland corporation, as Guarantor;
 
By:           /s/ Karen J Dearing                                         
Print:        Karen J. Dearing                                             
Its:           EVP, Secretary, Treasurer, CFO                    

 
14

--------------------------------------------------------------------------------

 





Exhibit A
PROMISSORY NOTE


FOR VALUE RECEIVED, Sun Home Services, Inc., a Michigan corporation,
(“Borrower”) does hereby promise to pay to the order of 21st Mortgage
Corporation, a Delaware corporation, (“Lender”), its respective assigns or
successors in interest, the lesser of the principal amount of Twenty Million
Dollars ($20,000,000), or the aggregate unpaid principal amount of all
disbursements made to Borrower by the Lender pursuant to the Convertible Secured
Revolving Credit Line (the “Loan”) established for the benefit of Borrower
pursuant to the terms and conditions of the Convertible Secured Revolving Credit
Line Agreement of even date herewith entered into by Borrower and Lender (the
“Loan Agreement”), together with interest thereon from and after the date of the
first advance under the Loan Agreement at a rate of Prime plus Two Percent (2%)
as in effect on the first business day of the month, with a minimum rate of 5.5%
and a maximum rate of 9% prior to the Conversion Date, and thereafter at a fixed
rate of 5.15% over the 5-year U.S. Treasury rate in effect on the Conversion
date as set out in the Loan Agreement.  Interest shall be computed on the basis
of a 360-day year and accrued and paid for the actual number of days elapsed in
any period for which interest is payable.  Capitalized terms used but not
defined in this Promissory Note shall have the meaning ascribed to such term in
the Loan Agreement.


During the revolving line of credit period as contemplated in the Loan
Agreement:


1.           Borrower hereby authorizes Lender to maintain a schedule of all
Disbursements made to Borrower, all Secured Rental Units pledged as collateral
to Lender, and all payments of principal and payments made with respect to such
Disbursements which schedule shall, in the absence of manifest error, be
conclusive as to the outstanding principal amount of all advances made
hereunder, provided, however, that failure to document an advance or payment
shall not limit or otherwise affect the obligations of Borrower under the Loan
Agreement or this Note.


2.           Interest shall be due on the first (1st) day of each month,
beginning with the first month following the first advance made to Borrower by
Lender pursuant to the terms set out in the Loan Agreement.


3.           The Unit Balance of a Secured Rental Unit shall be paid off and
released as Collateral as set forth in the Loan Agreement.


Following the Conversion Date the Note shall be due and payable as follows:


1.           Monthly installments of principal and interest amortized over a ten
(10) year period and due and payable within a five (5) year period as set out in
the Loan

 
15

--------------------------------------------------------------------------------

 

Agreement shall be due and payable on the Aggregate Loan Balance, and shall
begin on the 1st day of the first month following the Conversion Date.


2.           Borrower shall be required to pay to Lender the Unit Balance of
certain Secured Rental Units as described in the Loan Agreement .  Lender shall
reduce the Borrower’s monthly payment amount by the amount necessary to amortize
the remaining unpaid Aggregate Loan Balance over the remaining term of loan.


3.           The entire principal amount outstanding and all accrued but unpaid
interest and other charges shall be due and payable, without notice or demand,
on May 1, 2020 as set out in the Loan Agreement.


Borrower may prepay this Note in whole or part at any time.  As long as no Event
of Default has occurred and is continuing, any partial prepayment shall be
applied as described in the Loan Agreement.  Should Borrower be required to make
a Release Payment pursuant to Section 2.9 of the Loan Agreement, the payment
shall be applied first to any accrued interest, then to any charges, if any, and
then to the unpaid balance of that particular unit as determined by Lender.  No
partial payment or the payoff of a particular unit as required under the Loan
Agreement will delay or postpone the due date of any regularly scheduled payment
(other than the reamortization as described above) or the occurrence of an Event
of Default.


This Note is the Promissory Note referred to in the Loan Agreement of even date
herewith.  Payment of this Note is entitled to the benefits of and is secured
under the terms of the Loan Agreement, and other documents necessary to secure
the Collateral as defined in the Loan Agreement.  In the event of default in the
payment of any installment of this Note, or any part thereof, when due, or if
any Event of Default occurs, then the entire unpaid principal balance hereof,
together with all interest accrued thereon, shall at the option of the Lender,
without notice, immediately become due and payable for all purposes, and Lender
may exercise the remedies provided under the Loan Agreement and all other
remedies otherwise available to it under applicable law.  The Loan Agreement,
among other things, contains provisions for the acceleration of the maturity of
this Note upon the happening of certain stated events, all upon the terms and
conditions specified therein.


Borrower hereby waives its right to presentment, demand, notice of dishonor,
protest and all rights of set-off or counterclaim, and all other demands and
notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note.  The Note is binding upon the Borrower and anyone who
succeeds to its interest in the Note.


The prompt and faithful performance of all of Borrower’s obligations hereunder,
including without limitation time of payment, is of the essence of this Note.


BORROWER AND LENDER HEREBY KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE THE
RIGHT TO A TRIAL BY JURY IN RESPECT

 
16

--------------------------------------------------------------------------------

 

OF ANY LITIGATION BASED HEREON, ARISING OUT OF, UNDER OR INCONNECTION WITH THIS
NOTE OR ANY OTHER LOAN DOCUMENT EXECUTED IN CONNECTION WITH THE INDEBTEDNESS
EVIDENCED BY THIS NOTE, OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS
(WRITTEN OR ORAL) OR ACTIONS OF ANY PARTY ARISING OUT OF OR RELATED IN ANY
MANNER WITH THE INDEBTEDNESS EVIDENCED BY THIS NOTE OR THE COLLATERAL
(INCLUDING, WITHOUT LIMITATION, ANY ACTION TO RESCIND OR CANCEL THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR ANY CLAIMS OR DEFENSES ASSERTING THAT ANY SUCH
DOCUMENT WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE).


Lender shall be entitled to exercise any right notwithstanding any prior
existence, failure to exercise or delay in exercising any such right.


Any portion of this Note that does not comply with applicable law will not be
effective if that law does not expressly or impliedly permit variations by
agreement. If any part of this Note cannot be enforced according to its terms,
that fact will not affect the balance of this Note.


This Note shall in all respect be governed by the laws of the State of Michigan.


Borrower does hereby agree to pay all costs of collection, including attorney’s
fees, if this Note is not paid when due and the same is given to any attorney
for collection, whether or not civil action is instituted.


To the extent there is any conflict between this Promissory Note and the terms
and provisions of the Loan Agreement, the terms and provisions of the Loan
Agreement shall control.


Sun Home Services, Inc., a Michigan corporation
 
                      By:           /s/ Karen J
Dearing                                         
                      Print:        Karen J.
Dearing                                             
                      Its:           EVP, Secretary, Treasurer,
CFO                    

 
17

--------------------------------------------------------------------------------

 

Exhibit B
Assignment of Rents and Leases


KNOW ALL MEN BY THESE PRESENT that Sun Home Services, Inc., a Michigan
Corporation (Borrower) hereinafter called the "Assignor", in consideration of
One Dollar paid by 21st Mortgage Corporation, a Delaware Corporation (Lender)
hereinafter called the "Assignee", and other good and valuable consideration,
hereby conveys, transfers and assigns unto the Assignee, its successors and
assigns, all the rights, interest and privileges, which the Assignor, as Lessor
has and may have in the home leases existing or hereafter made on the Collateral
pledged in the accompanying Convertible Secured Revolving Credit Line Agreement
(“Loan Agreement”) and Promissory Note of even date herewith (“Loan Documents”)
as said leases may have been, or may from time to time be hereafter modified,
extended and renewed (“Leases”), with all rents, income and profits due
therefrom. For the avoidance of doubt, the term Leases does not include any
leases for home sites. The Assignor will, on request of the Assignee, execute
assignments of any future leases affecting any part of the Collateral pledged in
the Loan Documents.  Capitalized terms used but not defined in this Promissory
Note shall have the meaning ascribed to such term in the Loan Agreement.
 
 
This assignment is made as additional security for the payment of the
indebtedness described in the Loan Documents (and all extensions or modification
thereof) by Assignor to Assignee, encumbering the Collateral, and the acceptance
of this assignment and the collection of rents or the payments under the Leases
shall not constitute a waiver of any rights of the Assignee under the terms of
said Loan Documents.  It is expressly understood and agreed by the parties
hereto that unless an Event of Default has occurred and is continuing under the
Loan Documents, Assignor shall have the right to collect said rents, income and
profits from the aforementioned Leases and to retain and use the same.  Anything
to the contrary notwithstanding, Assignor hereby assigns to Assignee any award
made hereafter to it in any court procedure involving any of the Leases in any
bankruptcy, insolvency, or reorganization proceeding in any state or Federal
court and any and all payments made by lessees in lieu of rent. Assignor hereby
appoints Assignee as its irrevocable attorney in fact to appear in any action
and/or to collect any such award or payment.
 
 
Subject to the Master Landlord Waiver between Assignor and Assignee, and the
Master Agency and Administrative Services Agreement among Assignor and the
various owners of each manufactured home community, the Assignor, upon the
occurrence and continuance of an Event of Default, hereby authorizes the
Assignee, at its option, to enter and take possession of the premises on which
the Collateral is or may be located to collect all or any rents accruing
therefrom and said Leases, to let or re-let said premises or any part thereof,
to cancel and to modify leases, evict tenants, bring or defend any suits in
connection with the possession of said premises in its own name or Assignor's
name, make repairs as Assignee deems appropriate, and perform such other acts in
connection with the management of the Collateral as the Assignee, in its
discretion, may deem proper.

 
18

--------------------------------------------------------------------------------

 

The receipt by the Assignee of any rents, issues or profits pursuant to this
instrument after any Event of Default by Assignor under the Loan Documents or
the institution of legal proceedings under the Loan Documents shall not cure
such default nor affect such proceedings or any sale pursuant thereto.


Assignee shall not be obligated to perform or discharge any obligation or duty
to be performed or discharged by Assignor under any of the Leases, and the
Assignor hereby agrees to indemnify the Assignee for, and to save it harmless
from, any and all liability arising from any of the Leases or from this
assignment, and this assignment shall not place responsibility for the control,
care, management or repair of said premises on which the Collateral is or may be
located upon the Assignee, or make the Assignee responsible or liable for any
negligence in the management operation, upkeep, repair or control of said
premises on which the Collateral is located resulting in loss or injury or death
to any tenant, licensee, employee or stranger.


The Assignor covenants and represents that said Assignor has full right and
title to assign the Leases and the rents, income and profits due or to becoming
due thereunder, that the terms of the Leases have not been changed in any
material manner from the form of lease terms submitted to the Assignee for
approval, that no other assignment of interest therein has been made, that to
Assignor’s knowledge there are no existing defaults under the provisions
thereof, and that said Assignor will not hereafter cancel, surrender or
terminate any of said leases, exercise any option which might lead to such
termination or change, alter or modify them or consent to the release of any
party liable thereunder or to the assignment of the leases' interest in them
without the prior written consent of the Assignee, except in the ordinary course
of Assignor’s business.


Upon the occurrence and continuance of an Event of Default by Assignor, Assignor
hereby authorizes the Assignee to give notice in writing of this assignment to
any tenant under any of the Leases.


Violation of any of the covenants, representations and provisions contained
herein by the Assignor shall be deemed a default under the Loan Documents.
 
 
Any expenditure made by the Assignee in curing a default of any Lease on the
Assignor's behalf, with interest thereon at the default rate under the Loan
Documents, shall become part of the debt secured by the Loan Documents.
 
 
The full performance of Assignor under the Loan Documents and payment of all
sums due under the Loan Documents by Assignor shall render this assignment void.


The net proceeds collected by the Assignee under the terms of this instrument
shall be applied in reduction of the entire indebtedness from time to time
outstanding and shall be applied as set forth in the Loan Documents.
 
 

 
19

--------------------------------------------------------------------------------

 

This assignment applies to and binds the parties hereto and their respective
heirs, administrators, executors, successors and assigns, as well as any
subsequent owner of the Collateral described in the Loan Documents.


Sun Home Services, Inc., a Michigan corporation, as Assignor;
 
By:           /s/ Karen J Dearing                                         
Print:        Karen J. Dearing                                             
Its:           EVP, Secretary, Treasurer, CFO                    



21st Mortgage Corporation, a Delaware corporation, as Assignee;


By:           /s/ Tim Williams                                               
Print:       Tim Williams                                                     
Its:           President                                                           














 
 

































 
20

--------------------------------------------------------------------------------

 



 
 

--------------------------------------------------------------------------------

 

Pledge Agreement


As security for the prompt satisfaction, payment and performance of all of its
obligations under the Loan Documents, Sun Home Services, Inc., a Michigan
Corporation (“Borrower”) hereby pledges to 21st Mortgage Corporation, a Delaware
corporation (“Lender”) all of its rights, title and interest to the following
described Secured Rental Units as that term is defined in the Loan
Documents.  This Exhibit C may be amended from time to time to modify the
Secured Rental Units pledged by Borrower as required under the terms of the Loan
Documents:


Serial #
Year
Size
Manufacturer
Borrower’s Net Book Value
Unit Balance
                                                                               
                                                                               
                                           



 


Sun Home Services, Inc., a Michigan corporation




By:           ________________________________
Name:      ________________________________
Its:           ________________________________



 
21

--------------------------------------------------------------------------------

 
 
GUARANTY


TO:21ST MORTGAGE CORPORATION
620 MARKET ST., SUITE 100
KNOXVILLE, TN  37902


In consideration of your extension of credit to   Sun Home Services, Inc.   . ,
its successors and assigns (hereinafter called “principal debtor”), specifically
under but not limited to the Convertible Secured Revolving Credit Line
Agreement, whether now outstanding or made in the future, the undersigned
guarantor hereby unconditionally guarantees payment of whatever sums said
principal debtor shall at any time owe you or any company affiliated with you,
whether heretofore or hereafter incurred, including interest, finance charges or
service charges thereon, and including reasonable attorneys’ fees and all court
costs incurred in collecting each sums; and you shall be under no obligation of
due diligence to enforce any claims against the principal debtor or of otherwise
exhausting any of your remedies against the principal debtor, any other obligor
or any other guarantor, or of enforcing any rights against any collateral for
said indebtedness prior to enforcing payment hereunder by the undersigned
guarantor.


This guaranty is to take effect without notice of its acceptance, which notice
is hereby waived, and is to be continuing guaranty in full force and effect
until the effective date of a written notice of revocation delivered to you
either personally or by Registered or Certified mail.  It is understood and
agreed that the effective date of any revocation shall be 90 days after your
receipt of such notice, and that such revocation shall not discharge the
obligation of the undersigned guarantor with respect to indebtedness incurred by
the principal debtor prior to said effective date of revocation.


You are hereby authorized to change the time and manner of payment of any
indebtedness of said principal debtor; to take and make changes in notes,
security or other obligations therefore to add or release additional guarantors;
to obtain or release additional guaranties; to take such action as you deem
advisable for the enforcement, collection, or compromising of any such
indebtedness or any part thereof, or enforcing any security interest therefore;
and to grant renewals or extensions of the time of payment of any such
indebtedness, all without notifying or obtaining the consent of the undersigned
guarantor or in any way affecting the consent of the undersigned guarantor under
this guaranty.


Protest and demand upon the principal debtor, notice to the undersigned
guarantor of defaults of the principal debtor, notice to the undersigned
guarantor of your extension of credit from time to time to the principal debtor,
and notice of the sale of any collateral are all hereby waived.


The undersigned guarantor hereby consent and agree that your books and records
showing the account, obligations, and indebtedness of the principal debtor shall
be admissible in evidence and shall be binding upon the undersigned guarantor
for the purpose of establishing the items therein set for the, and shall
constitute prima facie proof thereof. The undersigned guarantor hereby also
agree to provide full and complete  financial information at such times as the
Company may request.
 
The undersigned guarantor hereby subordinates any sums now or hereafter due to
any or all of them from the principal debtor to the payment of any sums now or
hereafter due you from the principal debtor.  The undersigned guarantor further
assigns to you all sums due or to become due to any or all of them from the
principal debtor to the extent of the aggregate obligations of the undersigned
guarantor to you, and agrees toexecute any further instruments necessary to
evidence such assignment.
 
This guaranty shall inure to the benefit of your successors and assigns and
shall be binding upon the personal representatives, administrators, trustees,
executors, heirs, legatees, successors and assigns of the undersigned guarantor.


The foregoing constitutes the complete guaranty agreement, there being no other
representations or warranties made, and such guaranty cannot be altered, changed
or amended in any way except by an instrument in writing signed by your duly
authorized officer.


The undersigned agrees that if a dispute between you and the principal debtor is
being arbitrated, the responsibility of Guarantor will be included in the same
arbitration, subject to the same rules and procedures governing the arbitration
between you and the principal debtor.


BY AFFIXING SIGNATURE HERETO, THIS CERTIFIES THAT THE UNDERSIGNED HAS READ THIS
GUARANTY AGREEMENT IN ITS ENTIRETY AND EXECUTES IT FOR THE CONSIDERATION THEREIN
EXPRESSED.


Dated at 27777 Franklin Rd, Suite 200 Southfield, MI
48034                                               
this 7th day of  May , 2010.


Witness:                                                                                     Guarantor:
Signature
   /s/ Debra Wiltfang 
Company Name
 
Sun Communities, Inc.
Print name
 
 
Debra Wiltfang 
 
Signature
 
 
/s/ Karen J. Dearing
           
Address
  27777 Franklin Rd. Suite 200
Title
  EVP, Secretary, Treasurer, CFO      Southfield, MI 48034       




 
 

--------------------------------------------------------------------------------

 
CERTIFIED COPY OF BOARD OF DIRECTORS RESOLUTIONS
(Guarantor)


                  The undersigned hereby certifies that the undersigned is the
duly elected and acting Secretary or Assistant Secretary of _Sun Communities,
Inc._, a ___Maryland___ corporation  (the "Corporation") and that the following
resolutions were passed at a meeting of the Board of Directors of said
Corporation held on April 28, 2010 duly called, a quorum being present, and that
said resolutions have not since been revoked or amended:


"WHEREAS, __Sun Home Services, Inc._("Debtor") desires to from time to time
borrow money from  21st Mortgage Corporation  or one of its affiliates ("21st ")
in the furtherance of its business; and


WHEREAS, 21st is, under certain terms and conditions, agreeable to lending such
money to Debtor, one of said conditions being that this Corporation
unconditionally and absolutely jointly and severally, guarantee the full,
faithful and prompt performance, payment, and discharge by Debtor of all of its
obligations from time to time outstanding to 21st in connection with or arising
out of such borrowings and other financial accommodations from 21st and the
directors of this Corporation have examined and approved the form of Guaranty
("Guaranty") 21st wants this Corporation to sign.


NOW THEREFORE, BE IT RESOLVED, that in the judgment of this Board of Directors,
this Corporation has an interest in the business and financial affairs of Debtor
and it will be in the best interest of, in furtherance of, and necessary to the
business and corporate purposes of and to the pecuniary advantage of this
Corporation that Debtor be able to borrow money or otherwise receive extensions
of credit from time to time from 21st.


RESOLVED, that the President, Treasurer, Secretary or any Vice President,
Assistant Vice President, Assistant Treasurer or Assistant Secretary of this
Corporation, or their duly elected or appointed successor in office, by and each
hereby is authorized and empowered (either alone or in conjunction with any one
or more of such officers of this Corporation) in the name and on behalf of this
Corporation to unconditionally and absolutely jointly and severally guarantee to
21st the full, faithful and prompt performance, payment and discharge by Debtor
of all of its present and future obligations to 21st in connection with or
arising out of the borrowing of money from 21st from time to time by executing
and delivering to 21st the Guaranty with such changes therein as
21st  may  require and as such officer executing the Guaranty may deem
advisable, and to make, execute and deliver all instruments and agreements
deemed necessary or proper by 21st  and to affix the seal of this Corporation to
any instruments or agreements if so required or requested by 21st .


RESOLVED, that the Guaranty and any other instruments, agreements or documents
executed pursuant to these resolutions by any officer of this Corporation may be
in such form and contain such terms, provisions, representations and warranties
as they shall in their sole discretion determine.


RESOLVED, that all acts and deeds heretofore done by any of such officers of
this Corporation for and on behalf of this Corporation in entering into,
executing, acknowledging or attesting the Guaranty, or any other instruments,
agreements or documents, or in carrying out the terms and intentions of these
resolutions are hereby ratified, approved and confirmed.


            RESOLVED, that the secretary or any other officer of this
Corporation shall file with 21st a certified copy of these resolutions and a
list of the names of the officers of this Corporation, and of any changes in
such officers, and 21st shall be entitled to conclusively assume that these
resolutions remain in full force and effect and that all persons so named as
officers of this Corporation are and continue to be such officers, except and
until, 21st shall be otherwise notified in writing by the Secretary or any other
officer of this Corporation."


               I do further certify that the following are officers of this
Corporation:


President   Gary A.
Shiffman                                                            Secretary  
Karen J. Dearing                       


Vice President   Jonathan Colman           
                                       Treasurer   Karen J.
Dearing                       



I do further certify that this Corporation is in good standing in all
jurisdictions in which it is required to be qualified to do business and that
the execution of the Guaranty is not in violation of the charter, by-laws or
agreements of this Corporation.


WITNESS my hand and the seal of this corporation on this _______7th_________ day
of _________May__________, 2010.




 (Corporate Seal)
   /s/ Karen J Dearing                                  
 
Secretary (of Sun Communities, Inc.)

 
 

--------------------------------------------------------------------------------

 

 